DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of the “first substrate”, “second substrate”, “first base substrate”, and “second base substrate” (claims 18-20), and the “first substrate”, “second substrate”, “first base substrate”, and “second base substrate” in combination with a “:third substrate” (claim 20) must be shown in a single embodiment or the feature(s) canceled from the claim(s).  No new matter should be entered.
Examiner notes these objections would likely be obviated upon overcoming the below 112(a) rejections.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Objections
Claim 1 is objected to because of the following informalities: “a first substrate having a first end and a second end and a first side and a second side” in lines 2-3 should read “a first substrate having a first end, a second end, a first side, and a second side”.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  there should be a comma before the “or” in line 2.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities: “the heating resistant coating” should read “the heat resistant coating”.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities: “a first substrate having a first end and a second end and a first side and a second side” in lines 2-3 should read “a first substrate having a first end, a second end, a first side, and a second side”.  Appropriate correction is required.

Claims 19 and 20 are objected to because of the following informalities: “the step of attaching a heating resistant coating” should read “the step of attaching heat resistant coating”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 18 recites the limitations “a first substrate”, “the first base substrate”, “a second base substrate”, and “a second substrate”. These limitations as presently claimed are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the original specification appears to make clear that the terminology “first substrate” and “first base substrate”, and “second substrate” and “second base substrate” refer to 
Examiner recommends amending the claims and specification to use consistent terminology throughout (e.g. either “first substrate” and “second substrate” or “first base substrate” and “second base substrate”). Additionally see the above drawing objection related to this rejection, which Examiner notes should be obviated upon overcoming this 112(a) rejection.

Claim 19 recites the limitations “the second base substrate” and “the second substrate”. These limitations likewise fail to meet the written description requirement of 112(a) for the same reasons as they do in claim 18, see above. Appropriate correction is required.
Examiner recommends amending the claims and specification to use consistent terminology throughout (e.g. either “first substrate” and “second substrate” or “first base substrate” and “second base substrate”). Additionally see the above drawing objection related to this rejection, which Examiner notes should be obviated upon overcoming this 112(a) rejection.

Claim 20 recites the limitations “the second base substrate” and “the second substrate”. These limitations likewise fail to meet the written description requirement of 112(a) for the same reasons as they do in claim 18, see above. Appropriate correction is required.
Examiner recommends amending the claims and specification to use consistent terminology throughout (e.g. either “first substrate” and “second substrate” or “first base 

Claim 20 recites the limitation “a third substrate”. This limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, this third substrate in addition to the 3-4 substrates currently required by claim 18, on which this claim relies, now requires the seal to have 4-5 substrates, which does not appear to be disclosed in the original specification. Appropriate correction is required.
Examiner notes that it appears that overcoming the three above 112(a) rejections would obviate this rejection. Additionally see the above drawing objection related to this rejection, which Examiner notes should be obviated upon overcoming this and the above 112(a) rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the first base substrate” in line 5 and “the second base substrate” in lines 11 and 14. As only a “first substrate” and a “second substrate” have previously been claimed in this claim, it is unclear whether Applicant is attempting to refer to the prior claimed substrates or claiming new substrates (i.e. for a total of four). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the first substrate” and “the second substrate”, respectively.

Claims 10 and 12 each recite the limitation “the first base substrate” twice. As only a “first substrate” has previously been claimed it is unclear whether Applicant is attempting to refer to the prior claimed substrates or claiming a new substrate (i.e. for a total of three). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the first substrate”.

Claim 18 each recite the limitation “the first base substrate” in line 7. As only a “first substrate” has previously been claimed it is unclear whether Applicant is attempting to refer to the prior claimed substrates or claiming a new substrate (i.e. for a total of three). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the first substrate”.

Claims 2-9, 11, 14-17, 19, and 20 are indefinite at least by virtue of depending on an indefinite base claim.
Allowable Subject Matter
Though no claims are currently in condition for allowance, upon overcoming the above 112(a) and (b) rejections, claim objections, and drawing objections it appears the prior art of record would not disclose the dryer seal and method of manufacturing such including at least a first substrate made of a polymer with a low melting temperature, a second substrate with a material with a higher melting point than the low melting temperature polymer, and a temperature activatable coating (i.e. an intumescent coating that can be activated by an increase in temperature above a set activation temperature) on the second substrate that is activated at a temperature above the melting point of the low melting temperature polymer (and in combination with the other claimed elements of the independent claims).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides additional examples of similar references with various of the claimed features or broadly similar seals and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675